Duncan, J.
I entirely concur with the Chief Justice. The notarial certificate is made evidence—it may be disproved ; but the jury were the proper'judges whether it was so or not. An officer impeaching his own official act, the jury might not fully believe ; they might weigh his particular account on oath, against the official document under his seal; he might be mistaken after the lapse of many years ; he might Confound one transaction with another. It was for the jury to decide on their oath against the certificate. If the Court had decided that the certificate was conclusive evidence, notwithstanding the explanation or contradiction, this would have been usurping the office of the jury, and would be error. When they leave it to the jury to judge of it, I must understand them as saying, we leave you to judge, from the whole evidence whether demand was made in due time. I do not give any opinion whether a notary public could be compelled to give evidence, to contradict his notarial certificate, for this question does not arise. The protest was received without opposition; the witness examined without objection, either by himsejf or the plaintiff. Both these being given in evidence without objection, the one to prove the demand, the other to disprove it, what else could the Court do than leave it to the jury ? The jury may have decided against the weight of the evidence. It was for the Court who tried the cause, if they thought fit, to grant a new trial. This is not what this Court can do ; they can only say whether the Coiirt erred in leaving this matter of fact to the jury to judge of. I am of opinion they did not err; and however strongly they might have expressed themselves to the jury in favour of the protest, the documentary evidence, or in favour of the verbal evidence, still to the jury it must-be left to judge which *333they would give credit to. The protest of itself was made evidence by the act of 2d January, 1815, of the facts therein certified ; but the party is permitted to contradict it by any other evidence ; itstood for proof, donuprobatur in contrariant: but whether it was destroyed, was clearly for the jury to judge.
Judgment affirmed.